DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .


Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 16 & 24-26 is/are rejected under 35 U.S.C. 103 as being unpatentable over Akiyama et al. (# US 2014/0340854).
Akiyama et al. discloses: 
16. An Inkjet printing process (figure: 4, 5, [0075]) on a substrate (element: 31, figure: 4; [0070]) comprising: (a) a step of deposition of a self-assembled monolayer (SAM) (element: 32, figure: 3, 4; sol-gel layer; [0071]-[0077]) on the substrate (element: 
The Examiner draws particular attention to the Applicant that " Akiyama et al. does address solvent, a material, it teaches a laundry list of possible solvents, a material ([0040]). The format in which Akiyama et al. presents its teaching does not change the fact that it teaches the claimed invention. It is not necessary for Akiyama et al. to present its teaching in an example format citing it in a list is sufficient.  
Therefore, it would have been obvious to one of ordinary skill in the art, absent evidence to the contrary, to choose any of the solvents and materials from the list and any additives from the list, including those presently claimed, and thereby arrive at the claimed invention. However, "applicant must look to the whole reference for what it teaches. Applicant cannot merely rely on the examples and argue that the reference did not teach others." In re Courtright, 377.
24. The printing process according to claim 16, further comprising the following steps, in that order: (c) drying; (d) pyrolysis; (e) crystallization ([0069]-[0097];- see Examples).
25. The printing process according to claim 24, wherein the steps (a) to (d) are repeated one time or more, thus defining a cycle, and step (e) is performed after step (d) every n cycle, n being equal or greater than 1, such that a multi-layer functional material is printed on the substrate ([0069]-[0097]; see Examples).
.

Claims 17-23 is/are rejected under 35 U.S.C. 103 as being unpatentable over Akiyama et al. (# US 2014/0340854) in view of Kamikorlyama et al. (# US 2009/0252924).
Akiyama et al. discloses: 
17. The printing process according to claim 16, wherein the SAM ink is a composition made of a thiol in a solvent mixture of alcohols ([0072]); and the substrate is made of a high surface energy material containing at least a noble metal of the group Pt, Au, Cu, Ir, Pd, Ru (platinum; [0058]; [0070]).
18. The printing process according to claim 17, wherein the thiol is 1-dodecanethiol and the solvent mixture of alcohols and ethers is 2-methoxyethanol ([0106]).
19. The printing process according to claim 18, wherein the solvent mixture is made of 60 to 90 vol% of 2-methoxyethanol (30% to 90%; [0038]-[0040]).
Given that the Akiyama et al. reference discloses a range of 2-methoxyethanol and glycerol that overlap with the presently claimed range, it would have been obvious to one of ordinary skill in the art at the time of the invention to utilize any of the taught ranges, including those presently claimed, to obtain a suitable composition. It is also noted that according to MPEP 2131.03 and MPEP 2144.05, it would have been obvious to one of ordinary skill in the art at the time the invention was made to select the portion of the prior art's range which is within the range of applicant's claims because it has 
20. The printing process according to claim 19, wherein the vol% of 2- methoxyethanol is about 75% ([0038]-[0040]).
23. The printing process according to claim 16, wherein the composition containing PZT consists in PZT diluted to 0.2 M in a solvent made of 65 (± 5) vol% 2-methoxyethanol (30% to 90%; [0038]-[0040]).
Akiyama et al. explicitly did not discloses: 
17. The SAM ink is a composition comprises an ether.
18, 19. The SAM ink is a composition comprises a glycerol.
21. The printing process according to claim 18, wherein the quantity of thiol in the solvent mixture is of 0.1 to 0.00001 M.
22. The printing process according to claim 21, wherein the quantity of thiol in the solvent mixture is of about 0.001 M.

Kamikorlyama et al. teaches that to composition with good adhesion property,
 17. The SAM ink is a composition comprises an ether ([0050]).
18, 19. The SAM ink is a composition comprises a glycerol ([0055]).
23. The printing process according to claim 16, wherein the composition containing PZT consists of 25 (± 5) vol% glycerol and 10 (± 5) vol% ethylene glycol (see Examples; see Abstract; [0040]).
It would have been obvious to one of ordinary skill in the art before the effective filling date of the invention to modify the ink composition of Akiyama et al. by the aforementioned teaching of Kamikorlyama et al. in order to have the composition with good adhesion property.  
With respect to claims 21 & 22, It would have been obvious to one having ordinary skill in the art at the time of invention was made to incorporate quantity of thiol in the solvent mixture is of 0.1 to 0.00001 M preferably about 0.001 M, since it has been held that it is not inventive to discovering and optimum value or workable ranges by routine experimentation. In re Aller, 105 USPQ 233 (CCPA1955). 

Claims 27-31 is/are rejected under 35 U.S.C. 103 as being unpatentable over Kamikorlyama et al. (# US 2009/0252924).
Kamikorlyama et al. discloses: 

The Examiner draws particular attention to the Applicant that " Kamikorlyama et al. does address a solvents and a material, it teaches a laundry list of possible solvents ([0038]-[0055]). The format in which Kamikorlyama et al. presents its teaching does not change the fact that it teaches the claimed invention. It is not necessary for Kamikorlyama et al. to present its teaching in an example format citing it in a list is sufficient.  
Therefore, it would have been obvious to one of ordinary skill in the art, absent evidence to the contrary, to choose any of the solvents and material from the list and any additives from the list, including those presently claimed, and thereby arrive at the claimed invention. However, "applicant must look to the whole reference for what it teaches. Applicant cannot merely rely on the examples and argue that the reference did not teach others." In re Courtright, 377.
28. The composition according to claim 27, wherein the solvent mixture is made of 60 to 90 vol% of 2-methoxyethanol, and the remaining vol% is glycerol (60 to 95%; [0035]-[0040]).
29. The composition according to claim 28, wherein the vol% of 2- methoxyethanol is about 75% (main solvent; 30 to 80%; [0040]).
Given that the Kamikorlyama et al. reference discloses a range of 2-methoxyethanol and glycerol that overlap with the presently claimed range, it would have been obvious to one of ordinary skill in the art at the time of the invention to utilize 
With respect to claims 30-31, Kamikorlyama et al. explicitly did not discloses: 
30. The composition according to claim 27, wherein the quantity of thiol in the solvent mixture is of 0.1 to 0.00001 M.
31. The composition according to claim 30, wherein the quantity of thiol in the solvent mixture is of about 0.001 M.
It would have been obvious to one having ordinary skill in the art at the time of invention was made to incorporate quantity of thiol in the solvent mixture is of 0.1 to 0.00001 M preferably about 0.001 M, since it has been held that it is not inventive to In re Aller, 105 USPQ 233 (CCPA1955). 

Claim 32 is/are rejected under 35 U.S.C. 103 as being unpatentable over Kamikorlyama et al. (# US 2009/0252924).
Kamikorlyama et al. discloses:
32. A cartridge for a printing machine (inkjet printer PM-G700 from Seiko Epson; [0073]) comprising a composition made of 1 dodecanethiol in a solvent mixture of 2-methoxyethanol and glycerol ([0038]-[0055]).
The Examiner draws particular attention to the Applicant that " Kamikorlyama et al. does address a solvents ([0038]-[0055]), it teaches a laundry list of possible solvents ([0038]-[0055]). The format in which Kamikorlyama et al. presents its teaching does not change the fact that it teaches the claimed invention. It is not necessary for Kamikorlyama et al. to present its teaching in an example format citing it in a list is sufficient.  
Therefore, it would have been obvious to one of ordinary skill in the art, absent evidence to the contrary, to choose any of the solvents and material from the list and any additives from the list, including those presently claimed, and thereby arrive at the claimed invention. However, "applicant must look to the whole reference for what it teaches. Applicant cannot merely rely on the examples and argue that the reference did not teach others." In re Courtright, 377.

Response to Arguments
Applicant's arguments filed 6/21/2021 have been fully considered but they are not persuasive.
Applicant Maintains “Akiyama does not mention inkjet printing of SAM. Hence, Akiyama teaches a different method for deposition of the SAM. Applicant respectfully submits that SAM has not been inkjet-printed before. Applicant has used particular solvents (among hundreds of existing solvent) to render SAM printable. Such a concept is neither taught nor suggested in Akiyama.”
Examiner respectfully disagrees, Akiyama clearly discloses in “[0078] In this case, the SAM film 51 is not formed on the surfaces of the first layer 45 of the first thin-film element and the first layer 46 of the second thin-film element. Therefore, the photolithography of part (b) of FIG. 3 is not necessary. Next, similar to the step in part (a) of FIG. 4, sol-gel liquids, which become the materials of the thin-film elements, are applied on the first layer 45 of the first thin-film element and the first layer 46, which are formed in the step in part (b) of FIG. 4, by using the liquid discharge head equipped with the multi-nozzles 41 and 42.” Which means deposition of SAM can be done by head with multi nozzle, which is inkjet head. Therefore, Akiyama reads on the present claim language. 
Applicant Maintains “Regarding Claim 27, the Examiner relies on paragraphs [0038]-[0055] of Kamikoriyama to disclose the composition of Claim 27. 
However, the Applicant fails to retrieve the 1-dodecanthiol in this passage of Kamikoriyama. Actually, Applicant respectfully submits that Kamikoriyama does not teach or relate to SAM deposition, but rather Nickel deposition. Kamikoriyama does not 
As noted above, the specific combination of a thiol (here 1-dodecanethiol) and the solvents of Claim 27 render the SAM adapted to be inkjet printable. As no one has ever envisaged to carry out SAM deposition by inkjet, or shown that the specific solvents used in the instant invention enable inkjet printing of SAM, the composition of Claim 27 cannot be considered to be suggested by Kamikoriyama. 
Applicant submits therefore that the subject matter of Claim 27 is not obvious in view of Kamikoriyama.”
Examiner respectfully disagrees. According to Claim 27, applicant just claiming “27. A composition made of 1-dodecanethiol in a solvent mixture of 2-methoxyethanol and glycerol.” There is no ware in claim about SAM, it is just composition so one of ordinary skill in art can use any ware and in any method. Therefore the argument is not persuasive.
Applicant Maintains “Claim 32 includes recitations similar to those of Claim 27, which as set forth above Applicant submits is patentable over Kamikoriyama. 
Therefore, based on the remarks set forth above with regard to Claims 27, Applicant respectfully submits that Claim 32 is likewise patentable over Kamikoriyama. Again, the assertion that the cartridge of Kamikoriyama contains 1 dodecanthiol is erroneous in the Applicant's view, as it is neither known, nor common, to inkjet print SAMs. 
For at least the reasons set forth above, Applicant respectfully requests that the present §103 rejections of Claim 32 be withdrawn.”
Examiner respectfully disagrees. Applicant just claiming a cartridge comprises solvent mixture of 2-methoxyethanol and glycerol. Therefore as discloses in the rejection as above Kamikoriyama reads on the present claim language. Therefore the argument is not persuasive.


Conclusion
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 

Any inquiry concerning this communication or earlier communications from the examiner should be directed to MANISH S SHAH whose telephone number is (571)272-2152.  The examiner can normally be reached on 8:00am-4:00pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an 
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, David Gray can be reached on 571-272-2119.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


MANISH S. SHAH
Primary Examiner
Art Unit 2853



/Manish S Shah/Primary Examiner, Art Unit 2853